Case 1:17-cr-00530-JFK Document 23 Filed 01/27/21 Page 1 of 1
Case 1:17-cr-00530-JFK Document 22 Filed 01/27/21 Page 1of1

  

U.S. Department of Justice

United States Attorney
Southern District of New York

 

the Silvio J. Motlo Building
One Saint Andrews Plaza
New York, New York 10007

 

January 27, 2021 ,

 

BY ECF

The Honorable John F. Keenan
United States District Judge
Southern District of New York
500 Peart Street

New York, New York 10007

 

Re: United States v. Andrew Maldonado, 17 Cr. 530 (JETS)
Dear Judge Keenan:

The Government writes to respectfully request a brief extension of time to respond to
defendant Andrew Maldonado’s motion for compassionate release. In preparing the
Government’s response to the motion, the Government learned that Maldonado tested positive for
COVID-19 on January 19, 2021. The Government has asked the Bureau of Prisons (“BOP”) for
additional information on Maldonado’s condition, but has yet to receive this information. As the
Government would like to include this information in its response to the motion, the Government
respectfully requests until February 1, 2021, to file its response.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney for
the Southern District of New York

By: /s/ Alexandra Rothman
Alexandra Rothman
Assistant United States Attorney
(212) 637-2580

The Government's request for additional time to file a response to
Defendant Andrew Maldonado's motion for compassionate release is GRANTED.
The Government's response is due no later than February 1, 2021.

SO ORDERED. Ke
Bint
Dated: WNew York, New York (fen ‘]- ¥ Ge.

January 27, 2021 John F. Keenan
United States District Judge

 

 
